DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Voticky (US 2014/0062687 A1) and further in view of Anschutz et al. (US 2008/0089288 A1).

	Claims 1, 15:
	Voticky teaches obtaining, via a camera, an image of a billboard (image capturing device) (see [0030], [0043]-[0044]); 
identifying, via a processor, a segment of the image and  determining an event associated with the segment (billboard 58 including but not limited to, videos and alphanumeric information about product or service that may be advertised, information such as offers, website for additional information, warnings, printable coupon; coupon code) (see [0030], [0060]); 
Voticky teaches generating a billboard interface wherein the a segment of the image is associated with a hyperlink and selectable and initiates an event upon selection ( the system receiving a query from mobile device is typically initiated in response to a user responding via one or more first messages to a displayed message observed on a display device and transmitted via one or more devices upon “Request for information”, during processing associated with a “Send info” information related to billboard is transmitted to onboard display, based on the request, information is provided, not limited to, products, websites for additional information, coupon codes, directions,… that corresponds to the billboard and processing associated with a “Generate offer” an offer related to the information displayed on billboard is generated and transmitted to the vehicle) (see [0054]-[0063]). 
 and communicating, via a communication module, the interface to a vehicle display for presentation to a user (an offer related to the information displayed on billboard is generated and transmitted, example electronic coupon with a link to a website is transmitted to vehicle enabling the consumer to purchase the product or service) (see [0061]-[0063]).Voticky failed to teach generating a billboard interface to including the image of the billboard and transmitting the interface to the vehicle display.  
Anschutz teaches generating a billboard interface including the image on the billboard and transmitting the interface to a display (a mobile ad hoc includes plurality of mobile devices such as automobiles and an electronic billboard configured to transmit the location-specific data to the mobile devices, …a mobile device establishing an ad hock wireless connection with the billboard and receiving location-specific data (such as advertising content and may include other advertising data that is tagged with metadata, an offer) from the billboard and displaying the location specific data on the display); (see [0013]-[0021], [0040]-[0047], [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anschutz’s billboard interface in Voticky’s product and information delivery system in order provide an interface for accessing additional information about the displayed information by providing a selectable element. 

Voticky/Anschutz teaches wherein the segment includes an address associated with the image of the billboard (information related billboard is transmitted to onboard display, information such as location and contact information ...) (see [0057]-[0060]), Anschutz teaches the location-specific data (image) includes local area information updates such as current information regarding streets and/or local businesses in the geographic area (see  [0045], [0066]).
Claim 3:
Voticky teaches further including presenting visual directions to the address via the vehicle display upon selection of the segment (see [0006], [0060]).
Claim 4:
Voticky teaches further including presenting audible directions to the address upon selection of the segment (information may be visual or aural) (see [0060]).
Claim 5:
Voticky teaches wherein the vehicle display is a touch screen (selection can be made in the vehicle by means of touch screen) (see [0073]).
Claim 7:
Voticky teaches identifying a second segment of the image different than the segment ([0044] parsing module 155 may interpret an image captured by a user's device, translating the image into data that can be correlated to a particular sign or message; Fig 2 #112 MESSAGE 2 is second segment of billboard image, different than the segment; [0007] receiving a first message from a first mobile device;); determining a second event associated with the second segment, the second event different than the event ([0060]During processing associated with a "Request for 
Claim 8:
Voticky teaches a mobile device to: obtain, via a camera, an image of a billboard; identify, via a processor, a segment of the image; determine an event associated with the segment; and generate an interface to include a hyperlink of the segment that initiates the event (see [0028]-[0034]); and 
a vehicle to: receive the billboard interface from the mobile device; and present, via a display, the billboard interface (see [0035]-[0038], [0054]). Voticky failed to teach generating a billboard interface to including the image of the billboard and transmitting the interface to the vehicle display.  
Anschutz teaches generating a billboard interface including the image on the billboard and transmitting the interface to a display (a mobile ad hoc includes plurality of mobile devices such as automobiles and an electronic billboard configured to transmit the location-specific data to the mobile devices, …a mobile device establishing an ad hock wireless connection with the billboard and receiving location-specific data (such as advertising content and may include other advertising data that is tagged with metadata, an offer) from the billboard and displaying the location specific data on the display); (see [0013]-[0021], [0040]-[0047], [0080]). It would 

Claim 9:
Voticky teach wherein the display of the vehicle is a touch screen configured to detect a selection of the segment of the billboard interface presented via the touch screen (see [0073]).
Claim 10:
Voticky teaches wherein the vehicle includes a microphone to receive audible instructions to select the segment of the billboard interface presented via the display (selection may be made by the consumer by means of speech recognition etc.) (see [0073]).
Claims 11, 12:
Voticky teaches wherein the vehicle initiates the event via the hyperlink upon the segment of the billboard interface being selected; wherein the vehicle includes a billboard linker to detect selection of the segment and initiate the event via the hyperlink upon detecting the selection of the segment(see [0038], [0045]), [0061], [0073]).
Claim 13:    
Voticky teaches identifying a second segment of the image different than the segment ([0044] parsing module 155 may interpret an image captured by a user's device, translating the image into data that can be correlated to a particular sign or message; Fig 2 #112 MESSAGE 2 is second segment of billboard image, different than the segment; [0007] receiving a first message from a first mobile device;); determining a second event associated with the second segment, the 

Claims 14, 17:
Voticky wherein the event is a phone call to a phone number associated with the image of the billboard and the second event is a presentation of directions to an address associated with the image of the billboard (request for information may include location and contact information such as telephone number or email address) (see [0060].
Claims 18, 19:
  Voticky wherein the instructions further cause the machine to communicate with a database that includes segment entries and corresponding event entries; wherein, to determine the event associated with the segment, the instructions further cause the machine to match the segment to one of the segment entries of the database and identifying the corresponding one of the event entries (see [0060]-[0063]).

Claim 20, 21:
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Voticky in view of Anschutz et al. (US 2008/0089288 A1) and further in view of Porter et al. (US 9,563,845 B1).
Claims 16, 22:
 	Voticky teaches wherein, to identify the segment of the image, failed to teach identifying the segment via a deep neural network. Porter teaches analyzing a content item using one or more text analysis operations, including, but are not limited to, regular expression searches, natural language analyses, machine learning based operations, to identify potentially offensive, obscene, prurient, copyrighted, or confidential images in a content item such as still images or frames of a video, … operations including, but not limited to, pattern recognition algorithms, comparison of image elements to collections of other images, image processing operations for color modification, boundary recognition, compression, decompression, watermark detection, format conversion, resolution modification, and so forth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ one of . 

Response to Arguments
Applicant's arguments filed 6/4/21 have been fully considered and addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688